


EXHIBIT 10.69
AMENDMENT TO THE
PEPSICO INTERNATIONAL RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2010)


The PepsiCo International Retirement Plan (the “Plan”) is hereby amended as
follows, effective as of January 1, 2016:


I.
Section 2.01(aa) of the Defined Benefit Program and Section 2.01(z) of the
Defined Contribution Program components of the Plan are amended to read as
follows:


“Vice President” means the Vice President, Global Benefits & Wellness of
PepsiCo, Inc.


II.


The Defined Contribution Program component of the Plan is amended as follows:


1.
A new sentence is added to the fifth paragraph of Article I – History and
General Information to read as follows:



Effective January 1, 2016, the Corporation modified the DC Program to also
benefit selected employees: (i) who are localized to a country outside of their
home country, (ii) were participating in a defined benefit or defined
contribution retirement program sponsored immediately prior to their
localization and (iii) for whom no company-provided retirement program is
available.


2.
Section 2.01(i) is deleted and amended in its entirety to read as follows:



(i) “Eligible Employee” means an individual who the Vice President has
determined (i) is employed exclusively outside of the United States on the
regular staff of an Approved Employer on a full-time salaried basis, (ii) is
neither actively accruing benefits that are derived from service under the DB
Program nor is designated as being eligible to accrue such benefits, and (iii)
is described in at least one of the following paragraphs:


(1) The individual is on an assignment outside of his home country and it is
judged to be impractical to have him participate in the retirement plan(s)
sponsored by the Corporation or an affiliated company in his home country;


(2) The individual is on his second (or more) consecutive assignment outside of
his home country, and the retirement plan(s) available to the individual in his
home country do not include a retirement plan that is sponsored by the
Corporation or an affiliated company (e.g., a case where only a statutory plan
is available to the individual);




--------------------------------------------------------------------------------






(3) The individual is among a selected group of senior globalists on United
States tax equalized packages whose positions and employment terms are among
those that the Vice President has determined make them eligible to be considered
for membership in the DC Program; or


(4) The individual is localized to a country outside of his home country, was
actively participating in a retirement program sponsored by a member of the
PepsiCo Organization immediately prior to his localization that will not provide
for his continued active participation after his localization, and the local
country employer does not sponsor a retirement plan.


The Vice President shall have the discretion to designate as an Eligible
Employee any individual employed by an Approved Employer on a part-time basis
who, but for his
part-time status, otherwise satisfies the requirements of this subsection.


III.


Corrections to the Plan document to carry forth the above amendments, including
corrections to cross-references affected by the amendment, shall be made as
necessary.


[remainder of this page intentionally left blank]






--------------------------------------------------------------------------------






 
 
 
 
PEPSICO, INC.
 
 
 
 
By:
/s/ Cynthia M. Trudell
 
 
Cynthia M. Trudell
 
 
Executive Vice President, Human Resources
Chief Human Resources Officer
 
 
 
 
Date: December 21, 2015











 
 
APPROVED:
 
 
By:
/s/ Stacy DeWalt Grindal
 
Stacy DeWalt Grindal
 
Senior Legal Director
Employee Benefits Counsel
 
 
Date: December 2, 2015













